Mr. Presiding Justice Carnes delivered the opinion of the court. '• 3. Municipal corporations, § 1111*—when instruction on contributory negligence is not prejudicially erroneous. In an action against a city to recover for personal injuries sustained by falling on a defective sidewalk, an instruction that plaintiff was entitled to damages on proving that she was in the exercise of due care at the time of and just prior to the time she received the injuries, held not prejudicially erroneous. 4. Appeal and error, § 1096*—what are improper statements in brief and argument. Statements in brief and argument of facts not supported by the record are improper. 5. Appeal and error, § 1514*—when improper statements of counsel do not constitute prejudicial error. Improper statements by counsel to- the jury, objection to which was sustained by the court with force and decision, were not prejudicially erroneous. 6. Municipal corporations, § 1107*—when reasonably safe condition of sidewalk is question for jury. Whether a city sidewalk is in a reasonably safe condition is a question of fact to be determined by the jury unless the uncontradicted evidence is of such a character that all reasonable minds might be presumed to reach the same conclusion from its consideration. 7. Municipal corporations, § 1107*—when question for jury whether sidewalk is in reasonably safe condition. Whether a sidewalk with a trench extending its entire width and about a foot wide and from 3 to 5 inches deep and filled with water is in a reasonably safe condition so as to exempt the city from liability for injuries thereby incurred, held to be a question for the jury, in an action to recover damages for such injuries.